DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-8, 9-11, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, in particular a mental process, without significantly more. The claim(s) recite(s) determining an error and a correction function, generating a corrected point cloud accordingly, determining a training error and updating the correction function accordingly, generating mathematical representation of the error and updating the correction function. These features can be performed as a mental process in because the recited steps such as determining an error and determining a correction function according to that and applying it to a point cloud can be performed in human mind. 
Additionally, claimed receiving point cloud data from a camera or a lidar is merely insignificant extra-solution activities. As discussed in the MPEP 2106.05(g), “step of gathering data for use in a claimed process” is an insignificant extra-solution activity. Similarly, further limitations, such as causing a computer vision to repeat the steps or using a processor to generate the mathematical representation or updating the correction function do not take the claims out of the judicial exception as discussed above because storing and processing data is a common and insignificant extra solution activity.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed a memory and a processor are well-understood, routine, conventional computing functions or elements (see MPEP 2106.05(d)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12 recite “the determined error.” However, the claims recite both “determine an error of the camera point cloud using the first LiDAR point cloud” and “determine an error of the corrected point cloud using the second LiDAR point cloud.” It is ambiguous which “determined error” is referenced. For the purpose of this office action, it is assumed that the determined error of the corrected point cloud using both the first and second LiDAR point cloud is referenced. 

Claim 4 recites “the corrected point cloud” in prong e. it is ambiguous whether the corrected point cloud from the camera point cloud using the correction function as recited in claim 1 is intended or the corrected point cloud using the correction function based on the determined error using second lidar point cloud is intended. Here it is assumed that the later is intended.
Claim 12 recites “using corrected point cloud” in prongs e and f. it is ambiguous whether the generated corrected point cloud using the correction function that is based on determined error using lidar point cloud from camera points in prong v of claim 9 was intended or the generated corrected point cloud of lidar point cloud in prong d of claim 12 is intended. For the purpose of this office action, it is assumed that the generated corrected point cloud of lidar point cloud in prong d of claim 12 is intended.
Other claims are rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190004533A1 (Huang).
1, 9. Huang discloses A computer vision system (Fig. 1: 100; ¶31), comprising:
a processor system (Fig. 1: 103, 111; ¶31);
a memory coupled to the processor system (¶39, 49), the memory tangibly storing thereon executable instructions that, when executed by the processor system, cause the computer vision system to:
(i) receive a camera point cloud from a camera system (Fig. 2: 211; ¶47, 60);
(ii) receive a first LiDAR point cloud from a first LiDAR system having a first resolution (¶47, 60);
(iii) determine an error of the camera point cloud using the first LiDAR point cloud as a reference (¶42-43, 46-47, 83);
(iv) determine a correction function based on the determined error (¶27, 30, 46);
(v) generate a corrected point cloud from the camera point cloud using the correction function (¶30, 77);
(vi) determine a training error of the corrected point cloud using the first LiDAR point cloud as a reference (¶72, 74, 83); and
(vii) update the correction function based on the determined training error (¶46, 75, 90).
2, 10. Huang discloses The computer vision system of claim 1, wherein the executable instructions, when executed by the processor system (¶27, 30, 46), cause the computer vision 
3, 11. Huang discloses The computer vision system of claim 1, wherein the executable instructions to determine an error of the camera point cloud using the first LiDAR point cloud as a reference and to determine a correction function based on the determined error, when executed by the processor system (¶31, 39, 49), cause the computer vision system to:
generate a mathematical representation of the error of the camera point cloud using the first LiDAR point cloud as a reference (¶107);
determine a correction function based on the mathematical representation of the error (¶108-109);
wherein the executable instructions to determine a training error of the corrected point cloud using the first LiDAR point cloud as a reference and to update the correction function based on the determined training error, when executed by the processor system (¶42-43, 46-47, 83), cause the computer vision system to:
generate a mathematical representation of the training error of the corrected point cloud using the first LiDAR point cloud as a reference (¶71-72); and
update the correction function based on the mathematical representation of the training error (¶108-110).
7, 15. Huang discloses The computer vision system of claim 1, wherein the camera system is a stereo camera system and the camera point cloud is a stereo camera point cloud (¶27, 69).
8, 16. Huang discloses The computer vision system of claim 1, wherein the processor system comprises a neural network (¶27, 30, 42).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190004533A1 (Huang) in view of US 20190096135 A1 (Mutto).
17. Huang discloses A computer vision system, comprising:
a processor system (Fig. 1: 103, 111; ¶31);
a sensor system coupled to the processor system (Fig. 2: 115; ¶35, 47, 60);
a memory coupled to the processor system (¶39, 49), the memory tangibly storing thereon executable instructions that, when executed by the processor system, cause the computer vision system to:
generate a point cloud from a sensor system (Fig. 2: 211; ¶47, 60);
…
calculate an output of a point cloud application algorithm using corrected point cloud (¶27, 30, 46, 77, 90); and

While Huang does not make pre-training explicit, Huang in view of Mutto teaches
apply a pre-trained correction function to generate a corrected point cloud having increased resolution relative to the point cloud (¶192, 194, 234);
outputting on a display a visual representation of the output of the point cloud application algorithm (Fig 7: 312, 314; ¶224-225).

18. While Huang does not make explicit, Huang in view of Mutto teaches The computer vision system of claim 17, wherein the point cloud application algorithm comprises an object detection algorithm, dynamic object removal algorithm, simultaneous localization and mapping (SLAM) algorithm, a point cloud map generation algorithm, a high definition map creation algorithm, a LiDAR-based localization algorithm, a semantic mapping algorithm, tracking algorithm or scene reconstruction algorithm (Mutto ¶107).
It would have been obvious to one of ordinary skill in the art to modify Huang to use the Simultaneous Localization and Mapping (SLAM) to generate the 3-D model because doing so would be using the well-known technique of using SLAM in a similar depth map generating device.
19. Huang in view of Mutto teaches The computer vision system of claim 17, wherein the sensor system is a stereo camera system and the camera point cloud is a stereo camera point cloud (Huang ¶27, 69).
20. Huang in view of Mutto teaches The computer vision system of claim 17, wherein the processor system comprises a neural network (Huang ¶27, 30, 42).
21. Huang discloses A method of generating a corrected point cloud, comprising:

…
calculate an output of a point cloud application algorithm using corrected point cloud (¶27, 30, 46, 77, 90); and
While Huang does not make pre-training explicit, Huang in view of Mutto teaches
applying a pre-trained correction function to generate a corrected point cloud having increased resolution relative to the point cloud (¶192, 194, 234);
outputting on a display a visual representation of the output of the point cloud application algorithm (Fig 7: 312, 314; ¶224-225).
It would have been obvious to one of ordinary skill in the art to modify Huang such that a pre-trained neural network is used because doing so is applying a well-known technique of supplying pre-trained parameters to the network in a similar optical detection device. Further, it would have been obvious to one of ordinary skill in the art to modify Huang such that the representation of the point cloud as taught for example in ¶28 of Huang is displayed, as taught by Mutto, because doing so would be using a known technique of displaying point cloud data by a similar optical detection device.

Allowable Subject Matter
Claims 4-6, 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

the closest prior art does not teach receiving a second LiDAR point cloud from a second LiDAR system having a second resolution, wherein the second resolution of the second LiDAR system is higher than the first resolution of the first LiDAR system, determining an error of the corrected point cloud using the second LiDAR point cloud as a reference, determining a correction function based on the determined error, generating a corrected point cloud using the correction function, determining a secondary training error of the corrected point cloud using the second LiDAR point cloud as a reference, and updating the correction function based on the determined secondary training error in combination with the other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645